Citation Nr: 1816675	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-36 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus and depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2017, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection for sleep apnea is claimed as secondary to the now service-connected depression disorder.  A remand is necessary to obtain an addendum opinion to address whether the Veteran's sleep apnea is proximately caused or aggravated by the service-connected depression or medication used to treat the service-connected disability.  The April 2013 VA medical opinion is insufficient to adjudicate the issue of secondary service connection, as it failed to address whether the sleep apnea was caused or aggravated by the Veteran's service-connected depression.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records related to treatment of the Veteran's depression and claimed sleep apnea from the VA.

2. Forward the Veteran's claims file to an appropriate examiner to address the nature and etiology of his claimed sleep apnea.  The entire claims file should be reviewed by the examiner.  It is left to the examiner's discretion whether to physically examine the Veteran. 

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified sleep apnea was caused, or aggravated, by a service-connected disorder, to include depression, and including prescription medication he takes for treatment.

The term "aggravated" in the above context refers to a worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability that is not due to the natural progress of the disease.

The medical evidence of record suggesting a link between sleep apnea and a service-connected disability and/or medications, should be addressed by the examiner.

3. Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




